internal_revenue_service number release date index number ---------------------------------------------------- ------------------------------------------ ----------------------------- -------------------------------------- ------------------------ department of the treasury washington dc third party communication private firm date of communication date person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-153599-07 date march re ------------------------------------- re ------------------------------------- legend decedent ------------------------ son ----------------------------------- daughter ------------------------------ daughter ------------------------------------- spouse ------------------------------------- spouse --------------------------------------------------- grandchild --------------------------------------------------- grandchild --------------------------------------------- grandchild ----------------------------------- grandchild ----------------------------------------- grantor -------------- grantor’s spouse -------------- trust ----------------------------------------------------------------- trustee ------------- year ------- date ------------------- date ------------------- date --------------------- a --- b ----- c --- state -------- state statute ---------------------------------------------- plr-153599-07 dear ------------------------------------------ this is in response to a letter dated date from your authorized representative in which you request rulings with respect to certain proposed disclaimers facts in year grantor and grantor's spouse created the trust for the benefit of decedent year is prior to date the instrument states that grantor and grantor's spouse are the parents of decedent and it is the desire and purpose of the said grantor and grantor's spouse to create an irrevocable_trust known as the decedent trust estate for the use and benefit of decedent article iii sec_1 provides that no beneficiary can require distribution of trust corpus or partition or termination of the trust article iii sec_2 and state as follows sec_2 the death insolvency or bankruptcy of the beneficiary hereunder or the transfer of her interest in any manner or by descent or otherwise during the continuance of this trust shall not operate as a dissolution of nor terminate the trust nor shall it have any effect whatever upon said trust estate its operation or mode of business nor shall it entitle her heirs or assigns or representatives to take any_action in the courts of law or equity against the estate its trustees or property or its business operations of any kind all of which shall remain intact and undisturbed thereby but they shall succeed only to the rights of the original beneficiary as herein set forth sec_3 at the time of the death of beneficiary her equitable interest in said trust estate unless disposed of otherwise by said beneficiary shall pass to and vest in her heirs in accordance with the laws of descent and distribution then in force applicable to the equitable interest of such beneficiary in said trust the term 'beneficiary' applies not only to decedent but to all her successors to beneficial interests under this trust article iv sec_3 provides that the trust will terminate years after decedent's death when the trustee will distribute the trust corpus among the then existing beneficiaries article iv sec_4 provides that the beneficiary may receive from time to time a portion of the net profits accruing from time to time to the trust as the trustee acting with the advice and consent of the advisory board may see fit to pay over and deliver to the beneficiary no duty is imposed upon the trustee to distribute net profits but the power is conferred upon the trustee acting with advice and consent of the advisory plr-153599-07 board to do so and in exercising this discretion the trustee and advisory board must give full consideration to the interest of both the beneficiary and the trust estate decedent died on date survived by son daughter and daughter pursuant to article vi sec_3 the trust will terminate on date pursuant to article iii and article iv of the trust each beneficiary has three separate interests in the trust which passed to him or her on the decedent’s death the right to receive net profits in the discretion of the trustee and the advisory board the income_interest the right to dispose_of his or her share of the trust if the beneficiary dies before the trust terminates on date the power_of_appointment and the right to receive his or her share of the trust if living on date the termination interest daughter is currently married to spouse spouse was previously married to daughter if daughter disclaims any interests in or power over the trust grandchild grandchild grandchild and grandchild would be entitled as an heir of daughter under state laws of descent and distribution to receive part of daughter 2’s income_interest termination interest and power_of_appointment spouse is the father of grandchild and grandchild spouse is the father of grandchild and grandchild therefore spouse and spouse are potential heirs under certain circumstances as used herein daughter grandchild grandchild grandchild grandchild spouse and spouse are collectively referred to as the beneficiaries the following disclaimers are proposed daughter proposes to disclaim the following a of her income_interest her termination interest and her power_of_appointment in the trust b of any additional income_interest termination interest and power_of_appointment that daughter would otherwise receive as a result of a disclaimer made by another beneficiary of the trust if the disclaimer giving rise to such interest is effective on or before date and any other right or power that daughter has to appoint or divest the disposition of any interest or power disclaimed above spouse and spouse each propose to disclaim b of his future_interest and b of any other interests in or powers over the trust including any right or power that he has to appoint or divest the disposition of any of his future interests grandchild grandchild grandchild and grandchild each propose to disclaim c of daughter 2’s termination interest b of any additional income_interest termination interest and power_of_appointment that he or she would otherwise receive as a result of a disclaimer made by another beneficiary of the trust if the disclaimer giving rise to such interests is effective on or before date and any other right or power that he or she has to appoint or divest the disposition of any interest or power disclaimed above plr-153599-07 each disclaimant represents that he or she has not exercised dominion or control_over any interest in the trust nor have they received or accepted any rights titles power or interests in or benefits under the trust under state statute acceptance by a beneficiary of an interest in a_trust is presumed a beneficiary of a_trust may disclaim an interest in the trust in whole or in part the disclaimer must be in writing evidencing the disclaimant’s irrevocable and unqualified refusal to accept the interest and delivered to the trustee no later than nine months after the later of the day on which the transfer creating the interest in the beneficiary is made the day on which the beneficiary attains age or in the case of a future_interest the date of the event that causes the taker of the interest to be finally ascertained and the interest to be indefeasibly vested under state statute a disclaimer is effective as of the date of the transfer of the interest involved and relates back for all purposes to the date of the transfer and is not subject_to the claims of any creditor of the disclaimant unless the terms of the trust provide otherwise the interest that is the subject of the disclaimer passes as if the person disclaiming had predeceased the transfer and a future_interest that would otherwise take effect in possession or enjoyment after the termination of the estate or interest that is disclaimed takes effect as if the disclaiming beneficiary had predeceased the transfer you have represented that there have been no additions to the trust after date the following rulings have been requested the decedent had a general_power_of_appointment created before date with respect to the trust the release or lapse of which is nontaxable for federal estate and gift_tax purposes with respect to the decedent the decedent’s power lapsed at her death on date and thus the trust is not included in decedent’s gross_estate in addition each beneficiary’s power_of_appointment over his or her respective share of the trust is a general_power_of_appointment created on or before date the proposed disclaimers of interests in the trust a will be qualified disclaimers and will not result in a taxable gift_for federal gift_tax purposes by any of the beneficiaries b will not subject any portion of the trust to federal estate_tax in the gross_estate of any beneficiary and c will not result in a loss of gst tax effective date exempt status with respect to any portion of the trust law and analysis ruling_request sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general power plr-153599-07 of appointment created on or before date is exercised by the decedent a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2041 defines the term general_power_of_appointment as a power exercisable in favor of the decedent the decedent's_estate the decedent's creditors or creditors of the decedent's_estate sec_20_2041-1 of the estate_tax regulations states that a power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power sec_20_2041-2 provides that a failure to exercise a general_power_of_appointment created before date or a complete release of the power is not an exercise of the power the phrase a complete release means a release of all powers over all or part of the property subject_to the power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the decedent completely relinquished all powers over one-half of the property subject_to a power_of_appointment the power is completely released as to that one-half sec_2514 provides that an exercise of a general_power_of_appointment created on or before date shall be deemed a transfer of property by the individual possessing such power but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_25_2514-2 of the gift_tax regulations provides that a failure to exercise a general_power_of_appointment created on or before date or a complete release of such a power is not considered to be an exercise of a general_power_of_appointment the phrase a complete release means a release of all powers over all or a portion of the property subject_to a power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the possessor completely relinquished all powers over one-half of the property subject_to a power_of_appointment the power is completely released as to that one-half the trust was created in year prior to date during her life decedent was the sole beneficiary of the trust under sec_3 of article iii decedent was granted a general power to appoint the income and corpus of the trust if decedent did not exercise this power the power would lapse at her death and decedent’s heirs under the laws of descent and distribution would as takers in default of her exercise of the power succeed her as beneficiaries of the trust decedent did not exercise her power therefore under article iii sec_3 of the trust decedent’s heirs under state law succeed her as beneficiaries of the trust based on the facts submitted and the representations made we conclude that decedent possessed a general_power_of_appointment created before date because decedent did not exercise her general_power_of_appointment the power plr-153599-07 lapsed on decedent’s death a lapse of a power created prior to date is not an exercise of that power therefore the value of the corpus in the trust is not included in decedent’s gross_estate for federal estate_tax purposes in addition as discussed above under sec_3 of article iii each beneficiary of the trust was granted a general power to appoint the income and corpus of the trust if a beneficiary did not exercise this power the power would lapse at his or her death and the beneficiary’s heirs under the laws of descent and distribution would as takers in default of his or her exercise of the power succeed her as beneficiaries of the trust sec_3 specifically states that the term beneficiary applies not only to decedent but to all her successors to beneficial interests under the trust therefore based on the facts submitted and the representations made we also conclude that each beneficiary’s power_of_appointment over his or her respective share of the trust is a general_power_of_appointment created before date ruling_request sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate and gift_tax the disclaimed interest is treated as if it never passed to that person sec_2518 defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- the refusal is in writing the writing is received by the transferor of the interest the transferor’s legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of -- a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either - a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest plr-153599-07 under sec_25_2518-1 if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_25_2518-3 provides that if the requirements of the section are satisfied the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property sec_25_2518-3 provides that a power_of_appointment with respect to property is treated as a separate interest in such property and such power_of_appointment with respect to all or an undivided portion of such property may be disclaimed independently from any other interests separately created by the transferor in the property further a disclaimer of a power_of_appointment with respect to property is a qualified_disclaimer only if any right to direct the beneficial_enjoyment of the property which is retained by the disclaimant is limited by an ascertainable_standard sec_25_2518-3 provides that the disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant's separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant's interest in such property see sec_25_2518-3 example regarding the disclaimer of a fractional share of a residuary bequest sec_25_2518-2 provides that for purposes of the time limitation the month period from making a disclaimer generally is to be determined with reference to the taxable transfer creating the interest in the disclaimant in the case of a general_power_of_appointment the holder of the power has a 9-month period after the creation of the power in which to disclaim a person to whom any interest in property passes by reason of the exercise or lapse of a general power may disclaim such interest within a 9-month period after the exercise or lapse in the present case daughter grandchild grandchild grandchld grandchild spouse and spouse each propose to disclaim the above-described interests in the trust each disclaimer will be in writing each disclaimant represents that he or she has not accepted any benefits in the property subject_to the disclaimers and that the disclaimers are valid under state law the disclaimed interests will pass without any direction on the part of any disclaimant as discussed above decedent’s power_of_appointment under trust was created before date and is a general_power_of_appointment described in sec_2041 and sec_2514 decedent did not exercise her power and therefore under sec_25_2518-2 the period for making the disclaimer is measured from the date of decedent’s death the date when the interest is deemed created plr-153599-07 based on the facts and representations if the proposed disclaimers by daughter spouse spouse grandchild grandchild grandchild and grandchild are delivered to trustee within nine months of decedent’s death and provided the disclaimers are valid under state law the disclaimers will be qualified disclaimers for purposes sec_2518 therefore the disclaimers will not result in a taxable gift_for federal gift_tax purposes by the beneficiaries will not subject any portion of the value of the corpus of trust to federal estate_tax in the gross_estate of any beneficiary and will not result in a loss of gst tax effective date exempt status with respect to any portion of the trust it should be noted however that a recipient of a disclaimed interest under the above-proposed disclaimers must disclaim that interest within months of date see sec_25_2518-2 the rulings contained in this letter are based upon information submitted and representations made by the taxpayers and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
